          Case 3:20-cr-00245-IM       Document 16       Filed 10/09/20    Page 1 of 1




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney
Parakram.Singh@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America


                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                             3:20-cr-00245-IM

               v.                                    MOTION TO DISMISS WITH
                                                     PREJUDICE COUNT 1 OF
JENNIFER LYNN KRISTIANSEN,                           INFORMATION

              Defendant.


       The United States of America, by and through counsel, respectfully moves this Court,

pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, for an order dismissing with

prejudice Count 1 of the information filed July 21, 2020, charging defendant with Assault on a

Federal Officer.

       The government seeks this dismissal in the interests of justice.

Dated: October 9, 2020                               Respectfully submitted,


                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     s/ Parakram Singh
                                                     PARAKRAM SINGH, OSB #134871
                                                     Assistant United States Attorney
Motion to Dismiss Count 1 of Information                                                   Page 1
                                                                                   Revised March 2018
